IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0180
                              Filed August 19, 2015

IN RE THE MATTER OF W.A.K.,
Alleged to be Seriously
Mentally Impaired

W.A.K.,
     Respondent-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Woodbury County, Duane E.

Hoffmeyer, Judge.



       Respondent appeals from the determination she was seriously mentally

impaired. REVERSED AND REMANDED.



       Zachary S. Hindman of Bikakis, Mayne, Arneson, Hindman & Hisey, Sioux

City, for appellant.

       Thomas J. Miller, Attorney General, Gretchen Witte Kraemer, Assistant

Attorney General, and Patrick Jennings, County Attorney, for appellee.



       Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                         2



MCDONALD, J.

       W.A.K. appeals from the determination she is seriously mentally impaired

as defined in Iowa Code section 229.1(17) (2015). She contends none of the

statutory elements are supported by clear and convincing evidence.

                                         I.

       “An involuntary civil commitment proceeding is a special action that is

triable to the court as an action at law.” In re B.T.G., 784 N.W.2d 792, 796 (Iowa

Ct. App. 2010).    Challenges to the sufficiency of the evidence in involuntary

commitment proceedings are reviewed for correction of errors at law. Iowa R.

App. P. 6.907; In re B.B., 826 N.W.2d 425, 428 (Iowa 2013). The allegations in

an application for involuntary commitment must be proved by clear and

convincing evidence.     In re J.P., 574 N.W.2d 340, 342 (Iowa 1998).           For

evidence to be clear and convincing “there must be no serious or substantial

doubt about the correctness of a particular conclusion drawn from the evidence.”

Id. (citation and internal quotation marks omitted). A district court’s findings are

binding on us if supported by substantial evidence. See id.

                                         II.

       To support an involuntary commitment under Iowa Code chapter 229, the

court must find the person is “seriously mentally impaired” or has a “serious

mental impairment” as defined in section 229.1(17). That definition provides:

              “Seriously mentally impaired” or “serious mental impairment”
       describes the condition of a person with mental illness and because
       of that illness lacks sufficient judgment to make responsible
       decisions with respect to the person’s hospitalization or treatment,
       and who because of that illness meets any of the following criteria:
                                          3



             a. Is likely to physically injure the person’s self or others if
      allowed to remain at liberty without treatment.
             b. Is likely to inflict serious emotional injury on members of
      the person’s family or others who lack reasonable opportunity to
      avoid contact with the person with mental illness if the person with
      mental illness is allowed to remain at liberty without treatment.
             c. Is unable to satisfy the person’s needs for nourishment,
      clothing, essential medical care, or shelter so that it is likely that the
      person will suffer physical injury, physical debilitation, or death.

      W.A.K.’s brother applied to have her involuntarily committed. She was

taken into immediate custody and examined. The physician’s report pursuant to

section 229.10(2) listed a diagnosis of “bipolar disorder, type I—currently manic

with psychotic features.” Before the commitment hearing the doctor amended

the primary diagnosis to “amphetamine induced mania,” and changed the

recommendation to “mandatory follow through with intensive individual therapy”

and “mandatory chemical dependency evaluation . . . along with mandatory

follow through with recommendations.”         At the hearing, the doctor testified

W.A.K.’s “condition cleared” without psychotropic medication and once W.A.K.

stopped using Adderall, “the mania resolved on its own” and “this is a transient

type of presentation, as opposed to a bipolar disorder” and the diagnosis was “for

the episode itself,” which had resolved once W.A.K. went off the Adderall. The

doctor saw this as an abuse issue, not a chronic or persistent mental illness.

      At the time of the hearing, W.A.K. was not suffering from a mental illness.

The amphetamine-induced mania had resolved on its own. W.A.K. was not a

person “with” a mental illness, see Iowa Code § 229.1(17), so substantial

evidence does not support a finding she “is seriously mentally impaired.” See id.

§ 229.12 (emphasis added).
                                            4



      Because our conclusion on this finding is dispositive, we need not address

the findings she “lacks sufficient judgment to make responsible decisions with

respect to the person’s hospitalization or treatment,” or the findings concerning

dangerousness. See id. § 229.1(17).

                                           III.

      Because the court’s finding that W.A.K. was seriously mentally impaired is

not supported by substantial evidence, we reverse the decision of the court and

remand for dismissal of the application.

      REVERSED AND REMANDED.